740 N.W.2d 238 (2007)
In re CREDIT ACCEPTANCE CORPORATION.
Credit Acceptance Corporation, Plaintiff-Appellee,
v.
46th. District Court, Defendant-Appellant.
Docket No. 133292. COA No. 262404.
Supreme Court of Michigan.
October 26, 2007.
*239 On order of the Court, the motion for reconsideration of this Court's April 24, 2007 order is considered, and it is GRANTED. We VACATE our order dated April 24, 2007. On reconsideration, the application for leave to appeal the January 16, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Creditors Bar Association, the Michigan Financial Institutions Bureau, the National Federation of Independent Business, and the Michigan Chamber of Commerce are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.